 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12   RYAN MORRISON,                   ) Case No. CV 19-1961-JGB (JPR)
                                      )
13                      Plaintiff,    )
                                      ) ORDER DISMISSING COMPLAINT WITH
14                 v.                 ) LEAVE TO AMEND
                                      )
15   CITY OF LOS ANGELES et al.,      )
                                      )
16                      Defendants.   )
                                      )
17
18        On March 15, 2019, Plaintiff, proceeding pro so, filed a

19   civil-rights complaint against the City of Los Angeles, the Los

20   Angeles Police Department, the deputy district attorney who

21   unsuccessfully prosecuted him, and four Los Angeles police

22   officers.1    He sues all the individual Defendants in their

23   official and individual capacities.      He seeks only monetary

24   damages.     His claims arise from a November 2016 arrest and

25   subsequent prosecution for assault and battery, of which a jury

26   apparently acquitted him.

27
          1
            He also sues a number of Does without attributing any
28   particular actions to them.

                                         1
 1        After screening the Complaint under 28 U.S.C. § 1915(e)(2),
 2   the Court finds that some of Plaintiff’s causes of action fail to
 3   state a claim as currently framed and that Defendant Jeffrey
 4   Megee is likely entitled to absolute immunity.   Because it
 5   appears that at least some of the defects can be cured by
 6   amendment, the Complaint is dismissed with leave to amend.    See
 7   Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc)
 8   (holding that pro se litigant must be given leave to amend
 9   complaint unless absolutely clear that deficiencies cannot be
10   cured).   If Plaintiff desires to pursue any of his claims, he is
11   ORDERED to file a first amended complaint within 28 days of the
12   date of this order, remedying the deficiencies discussed below.2
13   I.   PLAINTIFF’S FIRST CAUSE OF ACTION FAILS TO STATE A CLAIM ON
14        WHICH RELIEF CAN BE GRANTED
15        Plaintiff’s first claim is against all Defendants and is
16   titled “Civil Rights Complaint Pursuant to 42 U.S.C. § 1983 (Non-
17   Prisoners).”   (Compl. at 24.)   But he alleges no operative facts
18   or legal theories separate from those underlying his other
19   federal constitutional causes of action; indeed, the claim simply
20   refers to “claims 2 through 6 of this Complaint.”   (Id. ¶ 79.)
21   If Plaintiff intends this claim to serve as some sort of umbrella
22   for the discrete § 1983 claims he does bring, it is duplicative
23   and unnecessary.   If he intends this claim to state a cause of
24   action separate from those in claims two through six, he must
25
          2
26          On April 2, 2019, Plaintiff filed a request for service of
     the Complaint by the U.S. Marshal. Should the Court eventually
27   order one of Plaintiff’s complaints served, that service will be
     effected by the Marshal given Plaintiff’s IFP status. Accordingly,
28   the request is denied as moot.

                                        2
 1   identify its legal theory and supporting facts in any amended
 2   complaint he files.    Otherwise, he should omit the claim.
 3   II.   PLAINTIFF’S OFFICIAL-CAPACITY CLAIMS AGAINST THE DEFENDANT
 4         OFFICERS AND HIS MUNICIPAL-LIABILITY CLAIMS FAIL
 5         Plaintiff sues LAPD officers David Mirzoyan, Ricardo Acosta,
 6   Michael Boylls, and Alvaro Ramos in their individual and official
 7   capacities.   (See Compl. at 2.)   The Supreme Court has held that
 8   an “official-capacity suit is, in all respects other than name,
 9   to be treated as a suit against the entity.”    Kentucky v. Graham,
10   473 U.S. 159, 166 (1985); see also Brandon v. Holt, 469 U.S. 464,
11   471-72 (1985).   Such a suit “is not a suit against the official
12   personally, for the real party in interest is the entity.”
13   Graham, 473 U.S. at 166 (emphasis in original).    But a
14   municipality or local-government entity may be held liable under
15   § 1983 only for injuries arising from official policy or
16   longstanding custom.     See Monell v. Dep’t of Soc. Servs., 436
17   U.S. 658, 690-91, 694 (1978).
18         Plaintiff has not named the City of Los Angeles or the LAPD
19   as Defendants in claims two through six, his federal
20   constitutional claims.    But by suing the officers in their
21   official capacity, he effectively sues those entities too.     See
22   Graham, 473 U.S. at 166.    Nowhere in those claims does Plaintiff
23   identify the “official policy or longstanding custom” that caused
24   his injuries, rendering his official-capacity claims insufficient
25   as a matter of law.    See Monell, 436 U.S. at 690-91, 694; Hayes
26   v. Voong, 709 F. App’x 494, 495 (9th Cir. 2018) (“The district
27   court properly dismissed [plaintiff’s] [] claims against
28   defendants in their official capacities because [he] failed to

                                        3
 1   identify . . . a policy or custom of the State that allegedly
 2   violated federal law.”); Fortson v. L.A. City Attorney’s Office,
 3   852 F.3d 1190, 1192 (9th Cir.) (“[Plaintiff’s] official-capacity
 4   claims against the Los Angeles Police Department also fail
 5   because [he] has not sufficiently alleged an underlying
 6   constitutional violation or otherwise identified an official
 7   policy or custom that was the ‘moving force’ behind a potential
 8   constitutional violation.”), cert. denied, 138 S. Ct. 69 (2017).
 9          Elsewhere in the Complaint, in claim nine, which appears to
10   rest primarily on state law, Plaintiff sues “all Defendants,”
11   including the City of Los Angeles and the LAPD, for “negligence
12   [and] inadequate training/supervision/discipline.”      (Compl. at
13   64.)       To the extent he intended to invoke § 1983 as the legal
14   theory for that claim or use it to support entity liability for
15   claims two through six, he still fails to state a claim upon
16   which relief can be granted.3
17          Municipalities and local-government entities are considered
18
            3
19          Along with the claim for negligence, Plaintiff brings
     several other state-law causes of action arising from the same
20   alleged nexus of conduct, namely,     malicious prosecution (claim
     six), battery (claim seven), “false reports” (claim eight), and
21   intentional infliction of emotional distress (claim 10). The Court
22   defers screening of Plaintiff’s state-law claims until he has
     addressed the deficiencies in his federal claims identified herein.
23   See Herman Family Revocable Tr. v. Teddy Bear, 254 F.3d 802, 805
     (9th Cir. 2001). The Court notes, however, that in bringing state-
24   law tort claims against a public employee, a plaintiff must plead
     compliance with the Tort Claims Act or the claim is subject to
25   dismissal. State v. Super. Ct. (Bodde), 32 Cal. 4th 1234, 1245
26   (2004). This requirement applies in federal court. See Mangold v.
     Cal. Pub. Utils. Comm’n, 67 F.3d 1470, 1477 (9th Cir. 1995);
27   Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 627 (9th Cir.
     1988).   Plaintiff’s failure to allege compliance with the Tort
28   Claims Act could lead to dismissal of his state-law tort claims.

                                          4
 1   “persons” under § 1983 and therefore may be liable for causing a
 2   constitutional deprivation.   See Monell, 436 U.S. at 690-91; see
 3   also Long v. Cnty. of L.A., 442 F.3d 1178, 1185 (9th Cir. 2006).
 4   California police departments are independently suable public
 5   entities.   See Streit v. Cnty. of L.A., 236 F.3d 552, 565 (9th
 6   Cir. 2001) (citing Shaw v. Cal. Dep’t of Alcoholic Beverage
 7   Control, 788 F.2d 600, 605 (9th Cir. 1986), and Karim-Panahi v.
 8   L.A. Police Dep’t, 839 F.2d 621, 624 n.2 (9th Cir. 1988)).
 9        Because no respondeat superior liability exists under
10   § 1983, a municipality is liable only for injuries that arise
11   from an official policy or longstanding custom.    Monell, 436 U.S.
12   at 694; City of Canton v. Harris, 489 U.S. 378, 385-87 (1989).     A
13   plaintiff must show “that a [municipal] employee committed the
14   alleged constitutional violation pursuant to a formal
15   governmental policy or a longstanding practice or custom which
16   constitutes the standard operating procedure of the local
17   governmental entity.”   Gillette v. Delmore, 979 F.2d 1342, 1346
18   (9th Cir. 1992) (per curiam) (citation omitted).
19        In addition, a plaintiff must allege facts demonstrating
20   that the policy was “(1) the cause in fact and (2) the proximate
21   cause of the constitutional deprivation.”   Trevino v. Gates, 99
22   F.3d 911, 918 (9th Cir. 1996).   “Liability for improper custom
23   may not be predicated on isolated or sporadic incidents; it must
24   be founded upon practices of sufficient duration, frequency and
25   consistency that the conduct has become a traditional method of
26   carrying out policy.”   Id.; see also Thompson v. City of L.A.,
27   885 F.2d 1439, 1443-44 (9th Cir. 1989) (“Consistent with the
28   commonly understood meaning of custom, proof of random acts or

                                      5
 1   isolated events are [sic] insufficient to establish custom.”),
 2   overruled on other grounds by Bull v. City & Cnty. of S.F., 595
 3   F.3d 964, 981 (9th Cir. 2010) (en banc).   “A custom can be shown
 4   or a policy can be inferred from widespread practices or
 5   ‘evidence of repeated constitutional violations for which the
 6   errant municipal officers were not discharged or reprimanded.’”
 7   Pierce v. Cnty. of Orange, 526 F.3d 1190, 1211 (9th Cir. 2008)
 8   (as amended) (quoting Gillette, 979 F.2d at 1349).
 9        A plaintiff may also establish municipal liability by
10   demonstrating that the alleged constitutional violation was
11   caused by a failure to train municipal employees adequately.    See
12   Harris, 489 U.S. at 388.   A plaintiff claiming failure to train
13   must allege facts demonstrating the following:
14        (1) he was deprived of a constitutional right, (2) the
15        [municipality] had a training policy that amounts to
16        deliberate indifference to the constitutional rights of
17        the persons with whom its police officers are likely to
18        come into contact, and (3) his constitutional injury
19        would have been avoided had the [municipality] properly
20        trained those officers.
21 Blankenhorn v. City of Orange, 485 F.3d 463, 484 (9th Cir. 2007)
22 (citations and alterations omitted).    “Proof of a single incident
23 of unconstitutional activity is not sufficient to impose
24 [municipal] liability” under a failure-to-train theory.      City of
25 Oklahoma City v. Tuttle, 471 U.S. 808, 823–24 (1985); Szajer v.
26 City of L.A., No. CV 07-07433 SVW (PLAx), 2008 WL 11350227, at *7
27 (C.D. Cal. Nov. 12, 2008) (“[M]unicipal liability based upon
28 failure to train cannot be derived from a single incident.”),

                                      6
 1 aff’d, 632 F.3d 607 (9th Cir. 2011).
 2      Plaintiff includes a litany of complaints about the City of
 3 Los Angeles and the LAPD but alleges no concrete facts to support
 4 his theories of liability; nor does he identify any policy or
 5 longstanding custom that caused his alleged injuries.   (See Compl.
 6 ¶¶ 170-84.)   He does not reference any events other than his own
 7 arrest and prosecution, nor does he say anything concerning
 8 whether or how the individual Defendants were trained; such
 9 allegations do not establish an actionable federal claim against a
10 municipality, for failure to train or supervise or otherwise.   See
11 Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1159 (9th Cir. 2012)
12 (“showing that a single employee was inadequately trained [not]
13 sufficient; there must be a ‘widespread practice’” (quoting Davis
14 v. City of Ellensburg, 869 F.2d 1230, 1235 (9th Cir. 1989)));
15 Lewis v. Cnty. of San Diego, No. 13-cv-2818-L (JMA)., 2014 WL
16 3527719, at *5 (S.D. Cal. July 15, 2014) (“A Monell claim, whether
17 for a municipal policy or for failure to train, generally cannot
18 be premised on a single unconstitutional incident.”); Cannon v.
19 City of Petaluma, No. C 11-0651 PJH., 2012 WL 1183732, at *19
20 (N.D. Cal. Apr. 6, 2012) (Plaintiff’s “allegations . . . relate
21 solely to his own, isolated experiences, which cannot support a
22 Monell claim for failure to train or supervise”).
23      To sufficiently plead a federal cause of action against the
24 City of Los Angeles or the LAPD on a failure-to-train theory,
25 Plaintiff must allege facts showing that each entity was “on
26 notice that specific training was necessary to avoid this
27 constitutional violation,” Connick v. Thompson, 563 U.S. 51, 63
28 (2011), and no such training or only inadequate training was

                                    7
 1 provided.    Conclusory allegations of vague unconstitutional
 2 customs, policies, or practices are not sufficient, nor are
 3 allegations concerning only his own alleged unconstitutional
 4 injuries.    See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);
 5 Rodriguez v. City of Modesto, 535 F. App’x 643, 646 (9th Cir.
 6 2013).
 7 III. PLAINTIFF FAILS TO STATE ANY VIABLE CLAIMS AGAINST DEFENDANT
 8      MEGEE
 9      Plaintiff sues Defendant Megee, the deputy district attorney
10 who prosecuted him, but those allegations fail to overcome Megee’s
11 prosecutorial immunity or the 11th Amendment.
12      A.      Megee Is Likely Absolutely Immune in His Individual
13              Capacity
14      Section 1983 claims for monetary damages against individual
15 prosecutors are barred by absolute prosecutorial immunity if the
16 claimed violations are based on their activities as legal
17 advocates during the judicial phase of criminal proceedings.    Van
18 de Kamp v. Goldstein, 555 U.S. 335, 342-43 (2009); Imbler v.
19 Pachtman, 424 U.S. 409, 430–31 (1976) (prosecutorial immunity
20 applies with “full force” to activities “intimately associated
21 with the judicial phase of the criminal process”; “in initiating a
22 prosecution and in presenting the State’s case, the prosecutor is
23 immune from a civil suit for damages under § 1983”); Genzler v.
24 Longanbach, 410 F.3d 630, 637 (9th Cir. 2005) (noting that
25 “prosecutor enjoys absolute immunity from a suit alleging that he
26 maliciously initiated a prosecution, used perjured testimony at
27 trial, or suppressed material evidence at trial,” among other
28 things).    Further, “prosecutors enjoy absolute immunity for their

                                     8
 1 decisions to prosecute,” or not.       Reichle v. Howards, 566 U.S.
 2 658, 668 (2012); Barnett v. Marquis, 662 F. App’x 537, 539 (9th
 3 Cir. 2016) (“A prosecutor’s decision not to prosecute is entitled
 4 to absolute immunity.”)   And prosecutors are absolutely immune for
 5 statements made in a probable-cause hearing.      Burns v. Reed, 500
 6 U.S. 478, 487-88, 492 (1991) (finding prosecutor absolutely
 7 immune, including against charge that he “deliberately misled the
 8 court” during probable-cause hearing by eliciting false
 9 testimony); Rutledge v. Cnty. of Sonoma, No. C 07-4274 CW., 2009
10 WL 3075596, at *8 (N.D. Cal. Sept. 22, 2009) (prosecutor
11 absolutely immune for conduct at preliminary hearing “even if he
12 conspired to elicit and did elicit false testimony, because it was
13 part of the judicial process after criminal proceedings began”).
14       According to the Complaint, in early February 2017, a judge
15 denied a request for a civil restraining order against Plaintiff.
16 (Compl. ¶ 41.)   In that hearing, the judge found the “alleged
17 victim”4 not to be credible and to have falsified statements and
18 allegations against Plaintiff.     (Id.)   There is no allegation that
19 Defendant Megee attended or otherwise knew about that proceeding.
20       On February 16, 2017, the state court held a preliminary
21 hearing to determine whether probable cause supported the charges
22 against Plaintiff.   (Id. ¶ 43.)    To that point, Plaintiff had not
23 received “any description of the accusations made against him, the
24 identities of the officers involved, or any police reports,
25 discovery or any other information regarding the criminal case
26
          4
27          The “alleged victim” referenced by Plaintiff was apparently
     his mother. (See Compl. ¶ 31 (Plaintiff charged for “attacking his
28   mother”).)

                                      9
 1 except for the names of the charges.”    (Id.)   The alleged victim
 2 testified again at the preliminary hearing, but this time she gave
 3 a “different account of events” than at the hearing on the civil
 4 restraining order.   (Id. ¶ 46.)   Megee did not stop the hearing or
 5 dismiss the charges against Plaintiff.   (Id. ¶¶ 46-49.)    He
 6 represented to the court that a medical report indicated that
 7 injuries sustained by the alleged victim were “caused by an
 8 assault.”   (Id. ¶ 45.)   The court found that probable cause
 9 supported the charges against Plaintiff, and the case proceeded.
10 (Id. ¶ 49.)
11      In April 2017, Plaintiff received discovery, which included a
12 medical report.   (Id. ¶ 50.)   The medical report “showed no
13 indication that an injury occurred to the Alleged Victim due to an
14 assault, but did indicate other causes of the injury such as
15 numerous illnesses that were more consistent with the injuries[.]”
16 (Id.)   In March 2018, the jury “immediately and unanimously
17 acquitted the Plaintiff on every charge brought by DDA Megee.”
18 (Id. ¶ 77.)   Megee did not prosecute the alleged victim “for more
19 than a dozen statements of perjury” or the “admission of fraud.”
20 (Id. ¶ 75; see also id. ¶ 46.)
21      At best, Plaintiff has alleged that Megee knowingly elicited
22 false testimony from the alleged victim, made a false statement to
23 the court about the cause of her injuries, and refused to
24 prosecute a witness who lied and committed fraud.    Plaintiff does
25 not allege that Megee took any action outside of the judicial
26 phase of criminal proceedings, and a prosecutor’s charging
27 decisions are afforded absolute immunity; therefore, Megee is
28 likely entitled to absolute immunity for all claims against him in

                                      10
1 his individual capacity.   See Reichle, 566 U.S. at 668; Burns, 500
2 U.S. at 492; Barnett, 662 F. App’x at 539; Rutledge, 2009 WL
3 3075596, at *8.
4       B.    Plaintiff’s Official-Capacity Claims Against Megee Are
5             Barred by the 11th Amendment
6       Plaintiff also sues Megee in his official capacity, which as
7 explained above is effectively a claim against the entity that
8 employed Megee, the Los Angeles County District Attorney’s Office.
9 Graham, 473 U.S. at 166.   County district attorneys “represent the
10 state when they prepare to and prosecute crimes” or “train[] and
11 develop policies for prosecutorial staff in the area of criminal
12 investigation and prosecution.”   Duffy v. Alameda Cnty. Dist.
13 Attorney’s Office, No. 16-cv-5601-PJH, 2017 WL 2591286, at *2
14 (N.D. Cal. June 15, 2017) (citation omitted), appeal dismissed,
15 No. 17-16447, 2018 WL 3491765 (9th Cir. Apr. 12, 2018).   Thus, the
16 Los Angeles County District Attorney’s Office is a state entity,
17 and Plaintiff’s official-capacity claims against Megee fail
18 because the 11th Amendment dictates that the State, its agencies,
19 and its officials acting in their official capacity cannot be sued
20 for money damages, the only type of relief Plaintiff seeks.   See
21 Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989) (“We
22 hold that neither a State nor its officials acting in their
23 official capacities are ‘persons’ under § 1983.”); Dittman v.
24 California, 191 F.3d 1020, 1025–26 (9th Cir. 1999) (“The State of
25 California has not waived its Eleventh Amendment immunity with
26 respect to claims brought under § 1983 in federal court . . . .”);
27 Leer v. Murphy, 844 F.2d 628, 631-32 (9th Cir. 1988) (holding that
28 11th Amendment bars official-capacity actions for damages).   His

                                     11
 1 claims against Megee in his individual and official capacities
 2 therefore fail to state a claim upon which relief may be granted.
 3                         *********************
 4       If Plaintiff desires to pursue any of his claims, he is
 5 ORDERED to file a first amended complaint within 28 days of the
 6 date of this order, remedying the deficiencies discussed above.
 7 He should not sue individual defendants in their official capacity
 8 as a substitute for expressly naming in each applicable claim the
 9 entity he desires to hold liable.      The FAC should bear the docket
10 number assigned to this case, be labeled “First Amended
11 Complaint,” and be complete in and of itself, without reference to
12 the original Complaint or any of its attachments.      Plaintiff is
13 warned that if he fails to timely file a sufficient FAC, the Court
14 may dismiss this action on the grounds set forth above or for
15 failure to diligently prosecute.5
16
17 DATED: May 15, 2019
                                       JEAN ROSENBLUTH
18                                     U.S. MAGISTRATE JUDGE
19
20
21
22
23
24        5
             If Plaintiff believes this order erroneously disposes of
     any of his claims, he may file objections with the district judge
25   within 20 days of the date of the order. See Bastidas v. Chappell,
26   791 F.3d 1155, 1162 (9th Cir. 2015) (“When a magistrate judge
     believes she is issuing a nondispositive order, she may warn the
27   litigants that, if they disagree and think the matter dispositive,
     they have the right to file an objection to that determination with
28   the district judge.”).

                                     12
